Case 2:20-cv-08478-JWH-RAO Document 35 Filed 03/16/21 Page 1 of 2 Page ID #:652




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   JONATHAN OHEB MD, INC., a              Case No. 2:20-cv-08478-JWH-RAOx
          California corporation,
   12
                    Plaintiff,                 JUDGMENT
   13
              v.
   14
        TRAVELERS CASUALTY
   15     INSURANCE COMPANY OF
          AMERICA, a corporation; and
   16   DOES 1 through 25, inclusive,
   17               Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-08478-JWH-RAO Document 35 Filed 03/16/21 Page 2 of 2 Page ID #:653




    1         Pursuant to the Order on Motion of Defendant Travelers Casualty
    2   Insurance Company of America to Dismiss [ECF No. 33] filed on or about
    3   December 30, 2020,
    4         It is hereby ORDERED, ADJUDGED, and DECREED as follows:
    5         1.    Defendant Travelers Casualty Insurance Company of America shall
    6   have JUDGMENT in its favor, and Plaintiff Jonathan Oheb MD, Inc. shall take
    7   nothing.
    8         2.    This action is DISMISSED on the merits.
    9         3.    Fictitiously named Defendants Does 1 through 25 are
   10   DISMISSED.
   11         4.    To the extent that any party seeks any other form of relief, it is
   12   DENIED.
   13         IT IS SO ORDERED.
   14
   15   Dated: March 15, 2012
                                               John W. Holcomb
   16                                          UNITED STATES DISTRICT JUDGE
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -2-
